


110 HR 6041 RH: To redesignate the Rio Grande American

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 528
		110th CONGRESS
		2d Session
		H. R. 6041
		[Report No.
		  110–814]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 13, 2008
			Mr. Reyes (for
			 himself, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Hinojosa,
			 Mr. Cuellar,
			 Mr. Hall of Texas,
			 Mr. Edwards,
			 Ms. Jackson-Lee of Texas,
			 Mr. Smith of Texas,
			 Mr. Gonzalez,
			 Mr. Gene Green of Texas,
			 Mr. Doggett,
			 Mr. Ortiz,
			 Mr. Carter,
			 Mr. Brady of Texas,
			 Mr. Sessions,
			 Mr. Marchant,
			 Ms. Granger,
			 Mr. Al Green of Texas,
			 Mr. Poe, Mr. Conaway, and Mr.
			 Sam Johnson of Texas) introduced the following bill; which was
			 referred to the Committee on Natural
			 Resources
		
		
			July 31, 2008
			Deleted sponsors: Mr.
			 Carter (added May 13, 2008; deleted June 19, 2008),
			 Mr. Brady of Texas (added May 13,
			 2008; deleted June 20, 2008), Mr.
			 Sessions (added May 13, 2008; deleted June 19, 2008),
			 Mr. Marchant (added May 13, 2008;
			 deleted June 19, 2008), Ms. Granger
			 (added May 13, 2008; deleted June 19, 2008), Mr.
			 Poe (added May 13, 2008; deleted June 23, 2008),
			 Mr. Conaway (added May 13, 2008;
			 deleted June 19, 2008), and Mr. Sam Johnson of
			 Texas (added May 13, 2008; deleted May 21, 2008)
		
		
			July 31, 2008
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To redesignate the Rio Grande American
		  Canal in El Paso, Texas, as the Travis C. Johnson
		  Canal.
	
	
		1.RedesignationThe canal located in El Paso, Texas,
			 constructed as part of the Rio Grande canalization project under the Act
			 entitled An Act authorizing construction, operation, and maintenance of
			 Rio Grande canalization project and authorizing appropriation for that
			 purpose, approved June 4, 1936 (49 Stat. 1463), and known as the
			 Rio Grande American Canal shall be redesignated and known as the
			 Travis C. Johnson Canal.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the canal referred to
			 in section 1 shall be deemed to be a reference to the Travis C. Johnson
			 Canal.
		
	
		July 31, 2008
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
